Citation Nr: 1624825	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  13-28 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for chronic bronchitis as secondary to service-connected allergic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 to November 1998.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In February 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The issue of entitlement to service connection for chronic bronchitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence weighs against a finding that the Veteran's currently diagnosed low back condition is related to any aspect of his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Veteran was given proper notice in a December 2010 letter.

The Veteran's claims file contains his service treatment records, military service records, post-service medical treatment records, and statements from the Veteran.  At his February 2016 Board hearing, the Veteran identified private treatment records relating to his claims that had not yet been associated with his claims file.  However, the Veteran maintained that these records were not relevant.  The Veteran specifically stated that he did not want the records associated with his file and did not want VA to assist him in obtaining these records.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  The Board cannot require the Veteran to share records that he does not want to share, even if they may assist in his claim.

The Veteran was afforded a VA compensation examination in January 2012 for his back condition which is adequate to adjudicate his claim.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

III.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within one year from the date of separation from service. 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Veteran is seeking service connection for a low back condition he claims he first sustained during active duty service.  A review of the Veteran's service treatment records noted complaints of back pain.  The Veteran's March 1994 enlistment examination report reflects normal clinical findings for his spine.  

A July 1996 service treatment record noted the Veteran's complaints of low back pain for one day.  The Veteran twisted his back while playing basketball.  Pain and stiffness began later that day.  He was diagnosed with mechanical low back pain on the left side and prescribed Flexeril, Motrin and bed rest for 48 hours.  In his September 1998 Report of Medical History, the Veteran endorsed a history of recurring back pain.  

Post-service private and VA treatment records reflect that the Veteran had been diagnosed with mild degenerative spondylosis (arthritis) of the lumbar spine.  See September 2013 VA treatment record.

In January 2012, the Veteran was afforded a VA contract examination to determine the etiology of his low back condition.  He was diagnosed with mechanical low back pain and degenerative arthritis.  The Veteran reported that during his active duty service he had episodes of pulled muscles during physical training, and one time he fell from a height of seven or eight feet onto his backpack during ground training.  The examiner concluded it was less likely than not that the Veteran's claimed condition was incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that the Veteran's arthritis was a degenerative process related to an aging spine.  There was no evidence-based literature available attributing mechanical low back pain as a cause of lumbar arthritis.  Therefore, the examiner stated that the record review and the outcome of the examination will not support the claim that the Veteran's current back condition, arthritis, was due to mechanical low back pain.

The Board finds the VA examiner's opinion is entitled to great probative weight.  This opinion was provided following examination of the Veteran and a review of the Veteran's military service treatment records.  The examiner addressed the Veteran's assertion as to the origin of the disability, and provided a sufficient rationale for the conclusion reached based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  There is no medical opinion to the contrary in the record concerning the etiology of the Veteran's back condition.

The Board finds that service connection for the Veteran's low back condition is not warranted on either a direct or presumptive basis.  The preponderance of the evidence weighs against a finding that the Veteran's degenerative arthritis arose during active service.  There is also no evidence revealing arthritis during the one-year presumptive period following his discharge from active duty.  

Since degenerative arthritis is a chronic condition, a nexus to service may be shown by chronicity at the time or continuity of symptomatology.  38 C.F.R. § 3.303.  However, the Veteran's service treatment records do not establish a combination of manifestations sufficient to identify the disease entity of arthritis.  There is no diagnosis of arthritis during service.  In addition, the probative evidence of record does not establish continuity of symptomatology for degenerative arthritis in lieu of medical nexus.  

The Board has not overlooked statements from the Veteran concerning his back problems.  The Board acknowledges the Veteran's belief that his current back problems are related to his military service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, these statements are afforded little probative weight.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for a low back condition.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a low back condition is denied.


REMAND

Further development is needed before the Board can adjudicate the Veteran's remaining claim.  The Veteran maintains that his bronchitis is secondary to his service-connected allergic rhinitis.

In December 2010, the Veteran was afforded a VA contract examination for his bronchitis.  However, the opinion is inadequate to adjudicate his claim.  The examiner stated that chronic bronchitis was a clinical diagnosis defined by excessive secretion of mucus and daily cough, usually secondary to tobacco use, which allergic rhinitis was sneezing and nasal congestion secondary to seasonal allergens.  The examiner stated the two were unrelated diagnoses.  However, the examiner did not provide any explanation for why the Veteran's bronchitis could not have been either caused or aggravated by his service-connected rhinitis.  On remand, an examiner should provide a more responsive opinion.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file copies of all outstanding VA treatment records, to include any records dated after April 2016.  If no additional outstanding records are available, this fact should be noted in the Veteran's claims file.

2.  Return the claims file to the examiner who conducted the Veteran's December 2010 VA contract examination (or another appropriate examiner if that examiner is unavailable) for supplemental medical opinion on the etiology of the Veteran's chronic bronchitis.  The claims file, to include a copy of this Remand, must be made available to the examiner for review in connection with the exam.  If the examiner determines that an addendum opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  The opinion provider is requested to address the following questions:

Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's chronic bronchitis was aggravated (permanently worsened) by his service-connected allergic rhinitis? 

A clear rationale for any opinion expressed and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


